       Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                 KANSAS CITY DIVISION

EVEREST INDEMNITY INSURANCE COMPANY                           )
                                                              )
       Plaintiff,                                             )
                                                              )
v.                                                            )
                                                              )      Case No.:
JAKE’S FIREWORKS, INC.                                        )
     Serve: 1500 E. 27th Terrace                              )      JURY TRIAL DEMANDED
            Pittsburgh, KS 66762                              )
                                                              )
and                                                           )
                                                              )
HOWARD O. HARPER                                              )
    Serve: 308 S. Osage Street                                )
           Girard, KS 66743                                   )
                                                              )
       Defendants.                                            )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW Plaintiff, Everest Indemnity Insurance Company (“Everest”), by and

through the undersigned counsel, pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules

of Civil Procedure, and for its Complaint for Declaratory Judgment, hereby states as follows:

                          PARTIES, JURISDICTION AND VENUE

       1.      Everest is an insurance company incorporated, organized, and existing under the

laws of the State of Delaware with its principal place of business in the State of New Jersey, and

it is therefore a corporate citizen of the State of Delaware and the State of New Jersey.

       2.      Defendant Jake’s Fireworks, Inc. (“Jake’s”) is a company incorporated, organized,

and existing under the laws of the State of Kansas, with its principal place of business in the State

of Kansas, and it is therefore a corporate citizen of the State of Kansas. Jake’s may be served at

1500 E. 27th Terrace, Pittsburgh, KS 66762.
       Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 2 of 9




       3.       Defendant Howard Harper (“Harper”) is an individual who is a resident of the State

of Kansas. Harper may be served at 308 S. Osage Street, Girard, KS 66743.

       4.       Jurisdiction is proper with this Court pursuant to 28 U.S.C. § 2201 as Everest is

seeking a determination of its rights and obligations under a policy of insurance issued to Jake’s.

Jurisdiction is also proper with this Court pursuant to 28 U.S.C. § 1332(a) because the parties are

of diverse citizenship and the amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and costs.

       5.       Venue is proper with this Court pursuant to 28 U.S.C. § 1391(a) because a

substantial part of the events or omissions giving rise to this action occurred in Crawford County,

Kansas.

                                  GENERAL ALLEGATIONS

       6.       Everest brings this action seeking an interpretation of an insurance policy issued to

Defendant Jake’s, as well as a declarations of its right and obligations thereunder.

       7.       Everest issued to Jake’s and several related entities, including Lone Star

Management, LLC (“Lone Star”), as named insureds an insurance policy, Policy No.

SI8GL00320141, with effective dates of February 15, 2014 to February 15, 2015 (the “Policy”).

A copy of the Policy is attached hereto as Exhibit A and is incorporated by reference as if fully set

forth herein.

       8.       Subject to certain terms, provisions, definitions, limitations, and exclusions, the

Policy provides commercial general liability insurance with a limit of liability of $1,000,000 each

occurrence.

       9.       The Policy contains the following relevant provisions, among others:

                COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                    …
          Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 3 of 9




Throughout this policy the words “you” and “your” refer to the Named Insured shown in the
Declarations, and any other person or organization qualifying as a Named Insured under this
policy. The words “we”, “us” and “our” refer to the company providing this insurance.

The word “insured” means any person or organization qualifying as such under Section II – Who
Is An Insured.
                                               …
SECTION I – COVERAGES
COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY
1.     Insuring Agreement
       a.      We will pay those sums that the insured becomes legally obligated to pay as
               damages because of “bodily injury” or “property damage” to which this insurance
               applies. We will have the right and duty to defend the insured against any “suit”
               seeking those damages. However, we will have no duty to defend the insured
               against any “suit” seeking damages for “bodily injury” or “property damage” to
               which this insurance does not apply.
                                               …
2.     Exclusions
       This insurance does not apply to:
                                               …
       e.      Employer’s Liability1
               “Bodily injury” to:

                  (1)     Any “employee” of any insured, to any contractor hired or retained by or
                          for any insured or any “employee” or sub-contractor of any such contractor
                          for any claim arising out of and in the course of:

                          (a)      Employment or retention by or for any insured, any contractor or
                                   any subcontractor; or

                          (b)      Performing duties related to the conduct of any insured’s or any
                                   contractor or subcontractor’s business;

                  (2)     The spouse, child, parent, brother, sister of any “employee” of any insured,
                          of any contractor, or of any sub-contractor as a consequence of Paragraph
                          (1) above.

                  This exclusion applies:

                  (1)     Whether any insured, contractor or subcontractor may be liable as an
                          employer or in any other capacity; and

                  (2)     To any obligation to share damages with or repay someone else who must
                          pay damages because of the injury.
                                                  …
1
    Per endorsement ECG 21 740 09 11.
       Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 4 of 9




SECTION II – WHO IS AN INSURED
1.   If you are designated in the Declarations as:
                                             …
     c.      A limited liability company, you are an insured. …

       d.   An organization other than a partnership, joint venture, or limited liability
            company, you are an insured. …
                                            …
SECTION V – DEFINITIONS
                                            …
5.   “Employee” includes a “leased worker”. “Employee” does not include a “temporary
     worker”.
                                            …
10.  “Leased worker” means a person leased to you by a labor leasing firm under an agreement
     between you and the labor leasing firm, to perform duties related to the conduct of your
     business. “Leased worker” does not include a “temporary worker”.
                                            …
19.  “Temporary worker” means a person who is furnished to you to substitute for a permanent
     “employee” on leave or to meet seasonal or short-term workload conditions.

                                               ***

       10.     At all times relevant herein, Jake’s and Lone Star were parties to a “Staffing

Services Agreement,” a copy of which is attached hereto as Exhibit B.

       11.     Per the Staffing Services Agreement, Lone Star contracted to provide its employees

to Jake’s to perform the services necessary to the operations of Jake’s’ business. (See Exhibit B)

(See Exhibit C – Excerpt from Harper’s Response to Jake’s Motion for Summary Judgment).

       12.     Per the Staffing Services Agreement, Lone Star is an independent contractor of

Jake’s. (See Exhibit B).

       13.     The entire business of Lone Star is to hire and employ workers who are then leased

and provided to Jake’s and other business entities owned and controlled by members of Jake’s

ownership. (See Exhibit D – Excerpt from deposition of Mike Baker, 29:21-23).

       14.     At all times relevant herein, Defendant Howard Harper was an employee of Lone

Star. (See Exhibit C – Excerpt from Harper’s Response to Jake’s Motion for Summary Judgment).
       Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 5 of 9




       15.     Harper was one of the Lone Star employees whom Lone Star had leased and

provided to Jake’s to perform services necessary to the operation of Jake’s business.

       16.     At all times relevant herein, Harper was subject to the instruction and control of

Jake’s as he performed services necessary to the operation of Jake’s’ business. (See Exhibit C –

Excerpt from Harper’s Response to Jake’s Motion for Summary Judgment).

       17.     On or about August 12, 2014, Harper and another employee were cleaning out a

trailer owned by Jake’s which contained expired consumer fireworks owned by Jake’s.

       18.     As Harper and the other employee were utilizing a fork lift while they performed

that task, explosive material ignited and started a fire, resulting in injuries to Harper.

       19.     Harper filed a workers compensation claim against Lone Star, and Lone Star’s

workers compensation insurer settled Harper’s workers compensation claim.

       20.     Harper has since filed a negligence action against Jake’s for the injuries he

sustained on or about August 12, 2014. That negligence action is styled Howard Harper v. Jake’s

Fireworks, Inc., and is assigned Case Number 2016-CV-000086-P in the District Court of

Crawford County, Kansas. A copy of that lawsuit is attached hereto as Exhibit E.

       21.     Jake’s made a tender of defense and indemnity to Everest under the Policy.

       22.     Everest has been and is currently providing Jake’s a defense against Harper’s

lawsuit under a reservation of rights.

                                 DECLARATORY JUDGMENT

       23.     An actual case or controversy of a justiciable nature exists between Everest and the

defendants concerning the rights and obligations of each party under the Policy, and litigation as

to this controversy is inevitable and imminent.
          Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 6 of 9




          24.   The resolution of the matters raised in this Complaint for Declaratory Judgment

will dispose of all issues and disputes between the parties.

          25.   All necessary and proper parties are before the Court with respect to the matters in

controversy.

          26.   Everest has no adequate remedy at law.

  The Policy excludes coverage for injury to Harper, who was an employee of Lone Star, an
                                 insured under the Policy.

          27.   The Policy’s exclusion titled “Employer’s Liability” bars coverage for injury to any

“employee” of any insured.

          28.   Lone Star, as a named insured, qualifies as an insured under the Policy.

          29.   Harper was an “employee” of Lone Star on the date of the accident.

          30.   Harper’s injury occurred while he was performing acts and services related to the

conduct of Lone Star’s and Jake’s’ businesses, within the course and scope of his employment

with Lone Star, an insured, as he was cleaning expired consumer fireworks out of a trailer for

Jake’s, another insured, pursuant to the Staffing Services Agreement between Lone Star and

Jake’s.

          31.   Since Harper was an “employee” of any insured (Lone Star), the “Employer’s

Liability” exclusion applies to bar coverage for Harper’s injury claim.

The Policy excludes coverage for injury to Harper, who was a “leased worker,” and therefore
                  an “employee,” of Jake’s, an insured under the Policy.

          32.   Again, the Policy’s exclusion titled, “Employer’s Liability” bars coverage for

injury to any “employee” of any insured.

          33.   Jake’s, as a named insured, qualifies as an insured under the Policy.

          34.   The Policy’s definition of “employee” includes a “leased worker.”
          Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 7 of 9




          35.   Lone Star, whose entire business is to hire and employ workers who are then leased

and provided to Jake’s and other related business entities, is a labor leasing firm.

          36.   Pursuant to the Staffing Services Agreement, Harper was leased to Jake’s by Lone

Star to perform services necessary to the operation of Jake’s’ business.

          37.   With respect to Jake’s, Harper was a “leased worker” and therefore qualifies as an

“employee” of Jake’s, as those terms are defined in the Policy.

          38.   Harper’s injury occurred while he was performing acts and services related to the

conduct of Lone Star’s and Jake’s’ businesses, within the course and scope of his employment

with Lone Star, an insured, as he was cleaning expired consumer fireworks out of a trailer for

Jake’s, another insured, pursuant to the Staffing Services Agreement between Lone Star and

Jake’s.

          39.   Since Harper was an “employee” of any insured (Jake’s), the “Employer’s Liability

exclusion applies to bar coverage for Harper’s injury claim; this reason for the exclusion of

coverage is separate and independent of the reason set forth in paragraphs 27 through 31, above.

   The Policy excludes coverage for injury to Harper, who was an employee of Lone Star, a
            contractor hired and retained by Jake’s, an insured under the Policy.

          40.   The Policy’s exclusion titled, “Employer’s Liability” bars coverage for injury to

any “employee” of any contractor hired or retained by or for an insured.

          41.   Jake’s, as a named insured, qualifies as an insured under the Policy.

          42.   Pursuant to the Staffing Services Agreement, Lone Star was an independent

contractor of Jake’s, retained by Jake’s to lease and provide employees to perform services

necessary to the operation of Jake’s’ business.

          43.   Harper was an “employee” of Lone Star.
          Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 8 of 9




          44.   With respect to Jake’s, Harper was an “employee” of a contractor hired and retained

by or for Jake’s.

          45.   Harper’s injury occurred while he was performing acts and services related to the

conduct of Lone Star’s and Jake’s’ businesses, within the course and scope of his employment

with Lone Star, an insured, as he was cleaning expired consumer fireworks out of a trailer for

Jake’s, another insured, pursuant to the Staffing Services Agreement between Lone Star and

Jake’s.

          46.   Since Harper was an “employee” of a contractor (Lone Star) hired and retained by

an insured (Jake’s), the “Employer’s Liability exclusion applies to bar coverage for Harper’s injury

claim; this reason for the exclusion of coverage is separate and independent of the separate reasons

set forth in paragraphs 27 through 31 and 32 through 39, above.

          WHEREFORE, Plaintiff Everest Indemnity Insurance Company respectfully requests this

Court to declare the rights and obligations of the parties under the Policy issued to Defendant

Jake’s Fireworks, Inc., and to enter judgment in favor of Everest, adjudging and declaring that

there is no coverage for the underlying lawsuit or any of the damages alleged therein, that Everest

has no duty to defend Jake’s in the underlying lawsuit, that Everest has no duty to indemnify Jake’s

for any judgment that may be entered in the underlying lawsuit, and that Everest is entitled to such

further relief as the Court deems just and proper under the circumstances.
     Case 2:19-cv-02620-JAR-ADM Document 1 Filed 10/09/19 Page 9 of 9




                                       Respectfully submitted,



                                       /s/ Timothy J. Wolf
                                       Timothy J. Wolf, KS#26081 KSD# 78289
                                       Brown & James, P.C.
                                       800 Market Street, Suite 1100
                                       Saint Louis, Missouri 63101
                                       314-421-3400
                                       314-421-3128 (fax)
                                       twolf@bjpc.com
                                       Attorneys for Plaintiff

21515973
